IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                  September 13, 2016 Session

   PAUL D. KENNAMER, SR., ET AL. v. BETHANY E. CHAFFIN, ET AL.

                             Circuit Court for Hamilton County
                       No. 13C1598 W. Jeffrey Hollingsworth, Judge


               No. E2016-01417-COA-R3-CV-FILED-SEPTEMBER 13, 2016


This is an appeal from an order dismissing the claims made by the appellant, Paul D.
Kennamer, Sr., against the appellees, Bethany E. Chaffin and Maria Kishimoto. Because
the claims raised by Dorothy Kennamer in the Amended Complaint remain pending
against the appellees, we lack jurisdiction to consider this appeal.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., and JOHN W. MCCLARTY, J.

Paul D. Kennamer, Sr., Grant, Alabama, appellant, pro se.

Lauren Michelle Turner, Chattanooga, Tennessee, for the appellees, Bethany E. Chaffin
and Maria Kishimoto.

                                 MEMORANDUM OPINION1

      This Court was alerted, prior to transmission of the record, that the order on appeal
did not resolve all the claims, rights, and liabilities of the parties at issue in the

       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                 This Court, with the concurrence of all judges participating in the
                 case, may affirm, reverse or modify the actions of the trial court by
                 memorandum opinion when a formal opinion would have no
                 precedential value. When a case is decided by memorandum
                 opinion it shall be designated “MEMORANDUM OPINION,”
                 shall not be published, and shall not be cited or relied on for any
                 reason in any unrelated case.
proceedings below. Because the order also did not “direct the entry of a final judgment
as to one or more but fewer than all of the claims or parties . . . upon an express
determination that there is no just reason for delay and upon an express direction for the
entry of judgment,” Tenn. R. Civ. P. 54.02, this Court directed the appellant to show
cause why this appeal should not be dismissed as premature. The appellant has filed no
response to the show cause order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’ ” In Re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in
the proceedings below, this Court does not have subject matter jurisdiction to adjudicate
this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless
an appeal from an interlocutory order is provided by the rules or by statute, appellate
courts have jurisdiction over final judgments only.”).

      Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant,
for which execution may issue if necessary.


                                                         PER CURIAM




                                              2